In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00402-CR


                           CRYSTAL GIDEON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 100th District Court
                                  Childress County, Texas
                  Trial Court No. 5382, Honorable Stuart Messer, Presiding

                                       May 22, 2014

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Crystal Gideon was convicted after a guilty plea of the state jail felony

of driving while intoxicated with a child passenger. She was sentenced to two years

confinement, but her sentence was probated for three years. The State subsequently

sought to revoke her probation alleging she had violated its terms and conditions.

Appellant pled true to three of the allegations, and the trial court revoked appellant’s

probation and sentenced her to eighteen months confinement in a state jail facility.
       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief wherein she certified that, after diligently searching the record, she has

concluded that appellant’s appeal is without merit. Along with her brief, she has filed a

copy of a letter sent to appellant informing her of counsel’s belief that there was no

reversible error and of appellant’s right to appeal pro se. By letter, this court also

notified appellant of her right to file her own brief or response by May 7, 2014, if she

wished to do so. To date, no response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed each phase of the proceeding including 1) the indictment, 2) any adverse

pretrial rulings, 3) any adverse rulings during trial on objections or motions, 4) any

adverse rulings on post-trial motions, 5) the sufficiency of the evidence, 6) the

effectiveness of counsel, 7) any adverse rulings during the punishment phase on

objections or motions, 8) whether the sentence imposed was within the range of

punishment, and 9) whether the trial court abused its discretion in assessing a sentence

of eighteen months. Upon her final analysis, counsel determined that no reversible

error existed.

       We have conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any error, reversible or otherwise,

pursuant to In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v.

State, 813 S.W.2d 503 (Tex. Crim. App. 1991).                    After doing so, we concur with

counsel’s conclusions.




       1
           See Anders v. California, 386 U.S. 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


                                                    2
       Accordingly, the motion to withdraw is granted and the judgment is affirmed.2




                                                                Brian Quinn
                                                                Chief Justice


       Do not publish.




       2
           Appellant as the right to file a petition for discretionary review with the Court of Criminal
Appeals.

                                                   3